An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR .123

avenue Caner
m:

Nation

13}; 1947s, «we

 Re sycndents.

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

KE ALOHA HOLDINGS, LLC,

Apyellaut,
vs.

BANK OF AMERICA N.A.,
SUCCESSOR BY MERGER TC} BAG
HOME LOANS SERWCING, LP FINA
COUNTRYWIDE HOMES LOANS
SERVICING, LP; AND QUALITY LOAN
SERVICE CORPORATION,

Nut 65831

FBLE

JAN 09 2035

TRADE K, LINDENEAM
CLERgQi/SUF‘REME-COURT

87M
DE?UT‘2’ ﬁLERK

 

ORDER APPROVING STIPULATION, IN PART:
AND DISMISSING APPEAL

The parties have ﬁlecl a stipulation to “remand anal vacate” in
this appeal. The stipulation seeks to dismiss this appeal, vacate a district
ceurt arder, return any bond t0 the party that deposited it, and set a
cleadline to ﬁle a document in district court. 7 The parties’ stipulatian is
approved to the following extent: this appeal is dismissed. The parties
shall bear their own costeand atturney fees. NW 42(b). All other‘relief
requested by the parties is appmpriately sought in the district court
rather than this court.

It is an ORDERED.

M m.

cc: Hon, J carry A. Wiese, District Judge
Law Ofﬁces ef Noggle Law PLLC
Akerman LLPI’Las Vegas
McCarthy & Holthus, LLPJ‘Las Vegas
Eighth District Court Clerk

lS‘OlﬁlE’z